Case 1:20-cr-00225-KBJ Document1 Filed 10/20/20 Page 1 of 7

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

Holding a Criminal Term

Grand Jury Sworn in on May 7, 2019

UNITED STATES OF AMERICA
‘ Vv.

QUAYSA FLUMO, and

ENYINNA ONYEWU,

also known as Reggie Onyewu, and

EMMANUEL SUMO

Defendants.

The Grand Jury charges that:

CRIMINAL NO.
GRAND JURY ORIGINAL

VIOLATIONS:

18 U.S.C. § 371

(Conspiracy to Commit Interference with
Interstate Commerce by Robbery)

18 U.S.C. § 1951

(Interference with Interstate Commerce
by Robbery)

18 U.S.C. § 924(c)(1)(A) (ii)

(Using, Carrying, Brandishing and
Possessing a Firearm During a Crime of
Violence)

INDICTMENT

COUNT ONE

In January 2018, within the District of Columbia and elsewhere, QUAYSA FLUMO,

ENYINNA ONYEWHU, also known as REGGIE ONYEWU, and EMMANUEL SUMO did

knowingly and willfully combine, conspire, confederate and agree together to unlawfully,

knowingly, and intentionally by force, violence and intimidation take, or attempt to take, from the

person or presence of another property, namely money, belonging to and in the care, custody,

control, management, and possession of various retail establishments, including gas stations, liquor

stores, and restaurants.
Case 1:20-cr-00225-KBJ Document1 Filed 10/20/20 Page 2 of 7

The Conspirac

Beginning on or about January 1, 2018, in the District of Columbia, and the state of
Maryland, and the Commonwealth of Virginia, the defendants, QUAYSA FLUMO, ENYINNA
ONYEWU, also known as REGGIE ONYEWU, and EMMANUEL SUMO, did knowingly
and intentionally combine, conspire, confederate and agree to commit the following offenses
against the United States, that is, Hobbs Act, in violation of Title 18, United States Code, Section
1951.

Goal of the Conspiracy

It was the goal of the conspiracy that the conspirators would acquire money, by way of
robbery, belonging to and in the care, custody, control, management, and possession of various
retail and commercial establishments, including gas stations, restaurants, liquor stores, and
markets.

- Manner and Means of the Conspiracy

The defendants, both known and unknown to the grand jury, used the following manner
and means to accomplish the object of the conspiracy:

lL. It was part of the conspiracy that the defendants would and did play different roles
in the conspiracy, and took upon themselves different tasks and participated in the conduct of the
conspiracy through various criminal acts. The defendants wore dark clothing and often wore
masks or other clothing over their faces as well as gloves. One or more of the defendants was
armed with a handgun. Some of the actions carried out by the defendants included, among others,

going into commercial establishments with the intent to rob those establishments of money.
Case 1:20-cr-00225-KBJ Document1 Filed 10/20/20 Page 3 of 7

2. It was further a part of the conspiracy that the defendants, both known and
unknown, to the grand jury, used various vehicles to flee from the establishments after the
defendants robbed or attempted to rob the establishments.

3. It was further a part of the conspiracy that the defendants, both known and unknown
to the grand jury, took steps and made efforts to avoid detection by law enforcement authorities.

Overt Acts

1) On or about January 2, 2018, one or more of the defendants entered and robbed a
BP Gas Station located at 2201 University Boulevard, Silver Spring, Maryland, while armed with
a handgun.

2) On or about January 3, 2018, one or more of the defendants entered and robbed a
Lucky Seven located at 3215 24" Street South, Arlington, Virginia, while armed with a handgun.

3) On or about January 10, 2018, one or more of the defendants entered and robbed
Lucky’s Beer & Wine located at 6863 New Hampshire Avenue, Takoma Park, Maryland, while
armed with a handgun.

4) On or about January 10, 2018, one or more of the defendants entered and robbed
the Delicias Market II located at 5505 14 Street, N.W., Washington, D.C., while armed with a
handgun.

5) On or about January 12, 2018, one or more of the defendants entered and robbed
the El Don Restaurant located at 4401 14th Street, N.W., Washington, D.C., while armed with a

handgun.
Case 1:20-cr-00225-KBJ Document1 Filed 10/20/20 Page 4 of 7

6) On or about January 17, 2018, one or more of the defendants entered and robbed a
Sunoco Gas Station located at 2643 Virginia Avenue, N.W., Washington, D.C., while armed with
a handgun.

7) On or about January 22, 2018, one or more of the defendants entered and attempted
to rob the Las Placitas Restaurant located at 4724 14" Street, N.W., Washington, D.C., while
armed with a handgun.

8) On or about January 27, 2018, one or more of the defendants entered and attempted
to rob the Prime Beer & Wine located at 12842 New Hampshire Avenue, Silver Spring, Maryland,
while armed with a handgun.

9) On or about January 27, 2018, one or more of the defendants entered and robbed
the Sheger International Market located at 912 East-West Highway, Silver Spring, Maryland,
while armed with a handgun.

10) On or about January 29, 2018, one or more of the defendants entered and robbed
an Exxon Gas Station located at 8384 Colesville Road, Silver Spring, Maryland, while armed with
a handgun.

(Conspiracy to Commit Interference with Interstate Commerce by Robbery, in
violation of Title 18, United States Code, Section 371)

COUNT TWO
On or about January 10, 2018, in the District of Columbia, QUAYSA FLUMO and
EMMANUEL SUMO, did unlawfully obstruct, delay and affect, commerce, as that term is
defined in Title 18, United States Code, Section 1951, and the movement of articles and
commodities in such commerce, by robbery, as that term is defined in Title 18, United States Code,
Section 1951, in that defendants QUAYSA FLUMO and EMMANUEL SUMO, did unlawfully

4
Case 1:20-cr-00225-KBJ Document1 Filed 10/20/20 Page 5 of 7

take and obtain personal property consisting of United States currency belonging to the Delicias
Market II, located at 5505 14" Street, N.W., Washington, D.C., from the presence of an employee
against her will by means of actual and threatened force, violence, and fear of injury, immediate
and future, to her person, while the employee was engaged in commercial activities as an employee
of Delicias Market II, a business that was engaged in and that affects interstate commerce.

(Interference with Interstate Commerce Robbery, in violation of Title 18, United
States Code, Section 1951)

COUNT THREE
On or about January 10, 2018, within the District of Columbia, QUAYSA FLUMO and
EMMANUEL SUMO, did unlawfully and knowingly use, carry, and brandish, during and in
relation to, and possess in furtherance of, a crime of violence, for which they may be prosecuted
in a court of the United States, that is, Count Two of this Indictment which is incorporated herein,
a firearm, that is, a semi-automatic handgun. \

(Using, Carrying, Brandishing, and Possessing a Firearm During a Crime of Violence,
in violation of Title 18, United States Code, Section 924(c)(1){A)(ii))

COUNT FOUR
On or about January 12, 2018, in the District of Columbia, QUAYSA FLUMO and
EMMANUEL SUMO, did unlawfully obstruct, delay and affect, commerce, as that term is
defined in Title 18, United States Code, Section 1951, and the movement of articles and
commodities in such commerce, by robbery, as that term is defined in Title 18, United States Code,
Section 1951, in that defendants QUAYSA FLUMO and EMMANUEL SUMO, did unlawfully
take and obtain personal property consisting of United States currency belonging to the El Don

Restaurant, located at 4401 14" Street, N.W., Washington, D.C., from the presence of an employee
Case 1:20-cr-00225-KBJ Document1 Filed 10/20/20 Page 6 of 7

against her will by means of actual and threatened force, violence, and fear of injury, immediate
and future, to her person, while the employee was engaged in commercial activities as an employee
of El Don Restaurant, a business that was engaged in and that affects interstate commerce.

(Interference with Interstate Commerce Robbery, in violation of Title 18, United
States Code, Section 1951)

COUNT FIVE

On or about January 12, 2018, within the District of Columbia, QUAYSA FLUMO and
EMMANUEL SUMO, did unlawfully and knowingly use, carry, and brandish, during and in
relation to, and possess in furtherance of, a crime of violence, for which they may be prosecuted
in a court of the United States, that is, Count Four of this Indictment which is incorporated herein,
a firearm, that is, a .45 caliber semi-automatic handgun.

(Using, Carrying, Brandishing, and Possessing a Firearm During a Crime of Violence,

in violation of Title 18, United States Code, Section 924(c)(1)(A)(ii))

COUNT SIX

On or about January 17, 2018, in the District of Columbia, QUAYSA FLUMO and
EMMANUEL SUMO, did unlawfully obstruct, delay and affect, commerce, as that term is
defined in Title 18, United States Code, Section 1951, and the movement of articles and
commodities in such commerce, by robbery, as that term is defined in Title 18, United States Code,
Section 1951, in that defendants QUAYSA FLUMO and EMMANUEL SUMO, did unlawfully
take and obtain personal property consisting of United States currency belonging to the Sunoco
Gas Station, located at 2643 Virginia Avenue, N.W., Washington, D.C., from the presence of an
employee against her will by means of actual and threatened force, violence, and fear of injury,

immediate and future, to her person, while the employee was engaged in commercial activities as

6
Case 1:20-cr-00225-KBJ Document1 Filed 10/20/20 Page 7 of 7

an employee of Sunoco Gas Station, a business that was engaged in and that affects interstate
commerce.

(Interference with Interstate Commerce Robbery, in violation of Title 18, United
States Code, Section 1951)

COUNT SEVEN
On or about January 17, 2018, within the District of Columbia, QUAYSA FLUMO and
- EMMANUEL SUMO, did unlawfully and knowingly use, carry, and brandish, during and in
relation to, and possess in furtherance of, a crime of violence, for which they may be prosecuted |
in a court of the United States, that is, Count Six of this Indictment which is incorporated herein,
a firearm, that is, a semi-automatic handgun.
(Using, Carrying, Brandishing, and Possessing a Firearm During a Crime of Violence,

in violation of Title 18, United States Code, Section 924(c)(1 )(A)(ii))

A TRUE BILL:

. FOREPERSON.
MON. Mona Nsrey—
Attorney of the United States in
and for the District of Columbia.
